NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 12, 2021*
                                 Decided April 12, 2021

                                          Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 20‐3022

TERRY LYMON,                                       Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Northern District of
                                                   Indiana, Fort Wayne Division.

       v.                                          No. 1:20‐cv‐00169‐HAB‐SLC

UNITED AUTO WORKERS UNION,                         Holly A. Brady,
LOCAL 2209,                                        Judge.
     Defendant‐Appellee.

                                        ORDER

       Terry Lymon, who is African American, asked his union to pursue a grievance
about his employment discharge. The union agreed but, despite Lymon’s inquiries, it
never told him that it left idle and then, three years later, dropped his grievance. The
union kept the grievance’s status secret from Lymon for another four years, until its

       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐3022                                                                       Page 2

new leader finally answered Lyman’s questions about his grievance. Lymon promptly
pursued an appeal within the union, filed an administrative charge of discrimination
with the Equal Employment Opportunity Commission within 300 days of that appeal,
and then sued the union for race discrimination and breach of its duty of fair
representation. The district court dismissed the case on the pleadings, reasoning that the
claims were either time‐barred by the seven‐year gap or outside the scope of Lymon’s
charge to the EEOC. If Lymon can prove his allegation that, through no fault of his own,
the union intentionally kept him in the dark about its handling of the grievance for
seven years, equitable tolling can save his race‐discrimination claims; further, his EEOC
charge exhausted his race claims. Thus, we vacate the judgment in part and remand.

       In July 2004, after Lymon lost his job, his union agreed to grieve the discharge
but had him wait seven years for a resolution. Lymon was a dues‐paying member in
good standing with his union, the United Auto Workers Union, Local 2209. Believing
that his discharge violated the collective bargaining agreement, he asked his union to
contest the discharge. In late 2004, the union agreed to file the grievance. But unknown
to Lymon, the union let the grievance sit idle for three years, during which time the
union refused to answer Lymon’s inquiries about its status. In June 2007, the union
withdrew the grievance. Even then, it did not tell Lymon about the withdrawal, despite
his further inquiries. He learned of the withdrawal only four years later, in April 2011,
when the local union’s new leader finally responded to Lymon. The leader saw that
Lymon never received notice of the withdrawal, so that month—seven years after the
grievance’s filing, and four years after its withdrawal—the union notified Lymon that
his case had been withdrawn.

       Lymon immediately appealed within the union, a step that the union requires of
its members before they may sue. Lymon first appealed locally. Because the withdrawal
occurred four years earlier, the union ruled in July 2011 that his appeal of the
withdrawal was untimely. Lymon appealed that decision to the union’s international
board. It notified him in March 2012 that his appeal was pending and then rejected it in
December 2012 as untimely.

       Anticipating this result, Lymon filed a charge of discrimination with the EEOC
within nine months of the local union’s rejection of his appeal. He charged in April 2012
that the union racially discriminated against him by idling and withdrawing his
grievance, and by not notifying him about it in order “to deny” that he appealed “in a
timely manner.” The EEOC took eight years, inexplicably, until March 2020, to issue a
No. 20‐3022                                                                           Page 3

right‐to‐sue letter. (The union does not argue that this delay renders the race claims
untimely.)

        One month after receiving his right‐to‐sue letter, Lymon sued the union on two
grounds, both of which the district court dismissed on the pleadings. First, he alleged
that the union breached its duty of fair representation, violating the National Labor
Relations Act, 29 U.S.C. §§ 151–69. Second, he asserted that the local union had
discriminated against him based on race, violating Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e‐2, by idling his grievance in 2004, failing to notify him of its
withdrawal in 2007, and denying his appeal in 2011. The court granted the union’s
motion to dismiss. It first ruled that Lymon had to file his fair‐representation claim
within six months of the end of the union’s internal grievance process; that was
December 2012, more than seven years before Lymon sued. The Title VII claims based
on the idled 2004 grievance and the withdrawal of the grievance in 2007 were untimely,
the court continued, because Lymon did not file his EEOC charge until April 2012, more
than 300 days after those acts. The EEOC charge was timely relative to his claim about
to the local union’s rejection in July 2011 of his internal appeal, but that claim, the court
stated, was not mentioned in the EEOC charge and thus unexhausted.

       On appeal, Lymon first challenges the dismissal of his race‐discrimination claims
as time‐barred, arguing that the court resolved disputed facts at the pleading stage. He
recognizes that, for his claim that the union idled his charge in 2004 and withdrew it in
2007, he filed his EEOC charge more than 300 days after these events. And normally,
claims arising under Title VII must be brought within 300 days of the allegedly
unlawful act. 42 U.S.C. § 2000e‐5(e)(1). But Lymon argues, as he did in the district court,
that he could not have brought his claims within 300 days of the acts because the union,
through its refusal to respond to him, concealed from him—until 2011—its actions.
Furthermore, he continues, immediately after learning of these events, he started the
union’s required appeals process, and he filed his EEOC charge within 300 days of the
local union’s end of that process in July 2011.

        The district court wrongly ruled, on the pleadings, that Lymon’s claims that the
union discriminated against him in 2004 and 2007 were time‐barred. In limited
circumstances, the doctrine of equitable tolling can extend a limitations period where,
despite due diligence, a plaintiff cannot obtain the information necessary to learn that
he may have a claim. Allen v. Chicago Transit Auth., 317 F.3d 696, 698 (7th Cir. 2003)
(citing Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002)). Taking Lymon’s factual
allegations as true, as we must at this stage, see Allen v. GreatBanc Trust Co., 835 F.3d 670,
No. 20‐3022                                                                             Page 4

674 (7th Cir. 2016), he has adequately alleged grounds for equitable tolling. He asserts
that, through no fault of his own and despite vigorous efforts to keep tabs on his
grievance, he did not and could not know (because of the union’s stonewalling) until
April 2011 that the union had sat on and then withdrawn his grievance. At that point he
initiated the required internal appeals. Of course, the union may dispute Lymon’s
allegations, and fact development may reveal that his inquiries were insufficient or that
the union’s responses were more revealing. But at this stage Lymon’s allegations suffice
to withstand dismissal on timeliness grounds.

       The union counters that, even if the limitations period is tolled until April 2011,
Lymon’s claims are untimely because he did not file an EEOC charge until April 2012,
more than 300 days after learning about the dropped grievance. But Lymon alleges that
the union required him to exhaust its internal appeal process before filing a federal
lawsuit. A limitations period for a claim against a union for violating its duty of fair
representation is tolled during the pendency of a union’s required, internal appeal
process. See Frandsen v. Bhd. of Ry., Airline, & S.S. Clerks, 782 F.2d 674, 681 (7th Cir. 1986).
The union has not argued, let alone explained, why that rule should not apply to other
claims, like Title VII. Lymon began that process in April 2011; the local union denied his
appeal in July 2011, and the union does not dispute that Lymon filed his EEOC charge
within 300 days of that denial, in April 2012. So tolling can save this claim.

       The next issue is whether Lymon exhausted with the EEOC his claim that the
local union wrongly denied his internal appeal in July 2011. The district court thought
that Lymon filed his charge within 300 days of this event, but that he did not adequately
charge that the union denied his appeal because of his race. We disagree. District courts
should “review the scope of an EEOC charge liberally,” Huri v. Office of the Chief Judge of
the Circuit Court of Cook Cty., 804 F.3d 826, 831 (7th Cir. 2015), and a claim is exhausted if
the federal complaint is “reasonably related to” the EEOC charge. Id. (internal citation
omitted). That is the case here. Lymon charged that, because of his race, the union
concealed its actions from him in order “to deny” that he appealed “in a timely
manner.” That charge reasonably relates to Lymon’s claim in this suit that the union
denied his internal appeal because of his race. See id. at 831–32 (plaintiff “need not
include in her charge every fact that, individually or in combination, forms the basis of
a subsequent lawsuit’s claims” if the complaint involves same conduct and implicates
same defendant).

      The union responds that the charge is insufficient because the only month that it
mentions is March 2012. That is the month, the union observes, when the international
No. 20‐3022                                                                           Page 5

board notified Lymon that his second internal appeal was pending; July 2011 is when
the local union denied the appeal. But the reference to March 2012 reasonably notified
the local union that Lymon wanted to challenge its denial of his appeal. After all, the
subject of the March 2012 notice from the international board was Lymon’s challenge to
the local union’s denial of his appeal in July 2011. And the remainder of the EEOC
charge accuses the local union of claiming that Lymon failed to file a timely internal
appeal, which is exactly what the local union said in the denial from July 2011.
Accordingly, Lymon’s charge reasonably notified the union that he was challenging as
discriminatory its denial of his internal appeal in July 2011.

        Finally, Lymon challenges the dismissal of his fair‐representation claim, but the
district court properly dismissed that claim as untimely. The latest possible date Lymon
could have brought the claim was July 22, 2013—six months after he knew that the
union had rejected his final appeal. See Taha v. Int’l Bhd. of Teamsters, Local 781, 947 F.3d
464, 472 (7th Cir. 2020); DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 169–72 (1983).
Lymon’s lawsuit, filed in April 2020, came almost seven years too late. Lymon replies
that the same timing rules that govern Title VII should apply to this claim, but he is
mistaken. A claim for breach of the duty of fair representation under the National Labor
Relations Act, unlike a claim under Title VII, does not require exhaustion with the
EEOC, even when the claims are factually intertwined. Xanthopoulos v. U.S. Dep’t of
Labor, ‐‐‐ F.3d ‐‐‐‐, No. 20‐2604, 2021 WL 1083636, at **6 (7th Cir. Mar. 22, 2021).

      Accordingly, we VACATE the judgment on the Title VII claims and REMAND
them for further proceedings, but we AFFIRM in all other respects.